UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1084



ERIC MARIO BYERS,

                                             Plaintiff - Appellant,

          and


UNITED STATES ex rel. $12,642.00 United States
Currency,     1993     Mazda     RX7     (VIN:
JM1FD3312P0207844), 1993 Mazda 929 (VIN:
JM1HD4611P0202550), 2001 Suzuki Motorcycle
(VIN: JS1GN7BA912102511),

                                                         Plaintiff,


versus


COMMONWEALTH OF VIRGINIA; J. J. KOZLOWSKI,
Det. of the Commonwealth of Virginia; M. D.
SANDERSON, Det. of the Commonwealth of
Virginia;   T.   P.   DUGAN,   Det.   of   the
Commonwealth of Virginia; D. GUEVARA, Det. of
the Commonwealth of Virginia; J. J. MASSIE,
Det.   of  the   Commonwealth   of   Virginia;
CORCORAN,   Det.   of  the   Commonwealth   of
Virginia; JURACK, Det. of the Commonwealth of
Virginia; CALHOUN, Det. of the Commonwealth of
Virginia; STEWART, Det. of the Commonwealth of
Virginia; T. CARINI, Det. of the Commonwealth
of Virginia; N. C. THOMPSON, Lieutenant, Det.
of the Commonwealth of Virginia; HARVEY
BRYANT, III, Commonwealth Attorney of the
Commonwealth of Virginia,

                                            Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-724-2)


Submitted:   May 21, 2004                 Decided:   June 15, 2004


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Eric Mario Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Eric Mario Byers appeals the district court’s judgment

and order denying his requests for a temporary restraining order

and a preliminary injunction and summarily dismissing his civil

rights   complaint.     We    have   reviewed    the    record   and    find    no

reversible error.     Accordingly, we dismiss that part of the appeal

from the denial of a temporary restraining order.            See Virginia v.

Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).                 We affirm

the remainder of the district court’s order for the reasons stated

by the district court.       See Byers v. Commonwealth, No. CA-03-724-2

(E.D. Va. Dec. 10, 2003).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would    not    aid    the

decisional process.



                                     DISMISSED IN PART, AFFIRMED IN PART




                                     - 3 -